Lumpkin, J.
1. In an action for a personal injury received, from the starting of a train while a passenger was in the act of alighting, where the engineer testified that he moved the train on a signal given with the air whistle, and the conductor, porter, and baggage-master testified that they did not give such signal, and it was shown that the fireman was out of the State, it was not error to refuse to charge, on request, that “if the engineer received the proper signal.to start his train, and such signal was not given by the conductor in charge of said train, nor by any of the train crew, then the act of the engineer in starting his train while passengers wore alighting therefrom would not be an act of negligence for which the defendant would be held liable in this ease.”
2. When considered in connection with the. entire charge, none of the charges to which exceptions were taken were subject to the criticisms made upon them, or were such as to require a new trial.
*19February 17, 1910.
Action for damages. Before Judge Beagan. Fayette superior court.
January 15, 1909.
Charlton E. Battle and Howell Hollis, for plaintiff in error.
J. W. Wise, contra.
3. The evidence authorized the verdict, and there was no error in refusing • to grant a new trial. Judgment affirmed.

All the Justices concur.